DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 210-2 (paragraph [0017], line 3; paragraph [0019], lines 2, 4, 5, 8, and 11).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 110-2 (see FIG. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0006], line 2: “etc. between” appears instead of “etc., between” 
Paragraph [0007], line 2: “of the object” appears’ instead of, perhaps, “of the user” (there is no previous mention of “an object” in the specification, while “[A] user” and “from the user” appear in lines 3 and 5, respectively, of the previous paragraph – see also paragraph [0009], line 1) 
Paragraph [0019], lines 5-6: “[T]he first range sensor 210-1 and the second range sensor 210-2 can be directed in a direction on a same plane as each other” appears confusing; the two sensors, considered as points, define a line, not a plane, and, considering the pointing direction of a sensor to define a vector whose origin is the point (associated with the sensor), the vector and line together necessarily define a plane (uniquely, unless each sensor is directed toward the other, i.e., along the line defined by the two points); if the sentence is instead intended to mean that each (presumed different) pointing direction of the two sensors lines in the same plane (i.e., a plane that also contains the line on which the two sensors lie)? Applicant is requested to clarify the meaning 
Paragraph [0025], line 4: “audio data received objects” appears instead of, perhaps, “audio data received from objects” 
Paragraph [0030], line 7: “different, user” appears instead of “different user” 
Paragraph [0030], line 8: “etc. than” appears instead of “etc., than”. 
Appropriate correction is required. 

Claim Objections
Claims 6 and 13-15 are objected to because of the following informalities: 
Claim 6, line 1: “comprising” appears instead of “further comprising” 
Claim 13, line 1: “comprising” appears instead of “further comprising” 
Claim 14, line 1: “comprising” appears instead of “further comprising” 
Claim 15, line 1: “comprising” appears instead of “further comprising”. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The instant claims recite determining a location of an object using a range sensor, and a proximity, but the application does not provide elements needed to successfully practice the invention.  Although the specification mentions determining a location of an object, it appears that only a range to an object is enabled; without some way to obtain three dimensional information, i.e., (x, y, z) coordinates to the object, and e.g., (x’, y’, z’) coordinates of a second object (sound associated with which either is or is not to be filtered), the filtering cannot be achieved to meet the desired outcome of the invention, as it would depend on the differences x-x’, y-y’, and z-z’.  The situation improves with multiple microphones, but for 3-d location, the microphones must not all lie on a single line and must not all line in a single plane.  No proximity can be determined without ambiguity if 3-d location information is lacking.  Thus the application fails to meet the enablement requirement. 
Claims 1-15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without some way to determine three dimensional location information without ambiguity, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  The instant claims recite determining a location of an object using a range sensor, and a proximity, but the application does not provide elements needed to successfully practice the invention.  Although the specification mentions determining a location of an object, it appears that only a range to an object is enabled; without some way to obtain three dimensional information, i.e., (x, y, z) coordinates to the object, and e.g., (x’, y’, z’) coordinates of a second object (sound associated with which either is or is not to be filtered), the filtering cannot be achieved to meet the desired outcome of the invention, as it would depend on the differences x-x’, y-y’, and z-z’.  The situation improves with multiple microphones, but for 3-d location, the microphones must not all lie on a single line and must not all line in a single plane.  No proximity can be determined without ambiguity if 3-d location information is lacking.  Thus the application fails to meet the enablement requirement. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: some devices or steps to determine, without ambiguity, three dimensional location information for the objects of interest for acoustic filtering. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langereis et al. (US 2011/0003614). 
As to claim 1, Langereis discloses a system (paragraph [0023], “arrangement”), comprising: 
a range sensor to determine a location and distance of an object (FIG. 2; paragraphs [0058], [0060], [0083]); 
a microphone to gather audio data from within a threshold proximity of the object (FIG. 2; paragraphs [0058], [0076]-[0078], [0085]); and 
a computing device to determine a portion of audio data outside the threshold proximity of the object to remove (paragraphs [0059] ]-[0062]). 
As to claim 2, Langereis further discloses that the range sensor is a time-of-flight (TOF) sensor (paragraph [0062]). 
As to claim 4, Langereis further discloses that the range sensor is an optical--based range sensor (paragraph [0061]). 
As to claim 5, Langereis further discloses that the range sensor is an audio-based range sensor (paragraphs [0058], [0063]). 
As to claim 6, Langereis further discloses a plurality of range sensors directed at different locations around the system (paragraphs [0055]-[0057], [0062]). 
As to claim 7, Langereis discloses a non--transitory computer readable medium (paragraph [0061], claim 14) storing instructions executable by a processing resource to: 
determine a location of an object using a range sensor (FIG. 2; paragraphs [0058], [0060], [0083]); 
determine a distance of the object using the range sensor (FIG. 2; paragraphs [0058], [0060], [0083]); 
gather audio data using at least one microphone within a threshold proximity of the object based on the determined location and the determined distance (FIG. 2; paragraphs [0058], [0076]-[0078], [0085]); and 
filter out additional audio data outside the threshold proximity of the object (paragraphs [0059] ]-[0062]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Langereis in view of Alameh et al. (US 2016/0203709). 
As to claim 3, Langereis teaches the system of claim 2 as discussed above.  However, Langereis does not teach that the TOF sensor comprises an infra-red (IR) LED emitter.  Alameh teaches use of an infrared transmitter and an infrared receiver (paragraph [0024], [0045]), and therefore suggests that the TOF sensor comprises an infra-red (IR) LED emitter.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 2 as taught by Langereis, in combination with the TOF sensor comprising an infra-red (IR) LED emitter as suggested by Alameh, since such combination enables greater range than mere detection of body heat.
As to claim 11, Langereis teaches the non--transitory computer readable medium of claim 7 as discussed above.  However, Langereis does not teach that the instructions are executable by the processing resource to automatically change a location where audio is gathered based on detecting movement of the object.  Alameh teaches modification of behavior of the proximity sensor device upon further detection of motion (paragraphs [0057], [0058], [0062]), and therefore suggests that the instructions are executable by the processing resource to automatically change a location where audio is gathered based on detecting movement of the object.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the non--transitory computer readable medium of claim 7 as taught by Langereis, in combination with the instructions being executable by the processing resource to automatically change a location where audio is gathered based on detecting movement of the object as suggested by Alameh, since such combination enables use of a low power state until such further detection occurs, thus saving device power resources. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645